DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In claims 1 and 16, the reference to the pad module being attached to a user (line 3) is impermissible.  The user should be only referred to in a functional sense.  It is suggested that the applicant refer to the pad module as being adapted to be attached to a user.  Similarly, in claim 10, the reference to first electrodes being brought into contact with the user should be amended to read “adapted to be brought into contact.”



Reference to the user terminal in claims 14 and 15 is vague as it is unclear if it was the applicant’s intent to positively recite the user terminal.  It is suggested that the applicant first recite a user terminal before alluding to one.  The examiner will assume it was the applicant’s intent to positively recite such structure when treating the claim on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 9, 10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganim et al. (Ganim: Pub. No. 2015/0201858) in view of Vasapollo (Pub. No. 2015/0374255).
Ganim discloses an electronic device for supporting bio-signal measurement (par. 0005), the electronic device comprising: a pad module (patient contacting element 101 or equivalent), at least part of the pad module is attached to a user to obtain a bio- signal of the user (Fig. 6), wherein the pad module includes: a plurality of first electrodes 51, and a first housing (electrode/enclosure interface 50) in which the plurality of first electrodes are disposed; and a main module (processing/battery unit 102, 204, 103, 203 or related numbered equivalents) configured to record the bio-signal of the user that is transferred through the pad module (ECG recording), wherein the main module includes: a plurality of second electrodes (elements 63, 64 electrically tied to traces 65; see Fig. 30) configured to make electrical contact with the plurality of first electrodes (par. 0192; electrodes received within docking receptacles), a second housing 60 in which the plurality of second electrodes are disposed, the second housing being coupled with the first housing in a first direction (par. 0192; see Figs. 1-5, 7, 8, 18, 19 for general constructional arrangement), and a plurality of magnetic bodies 54, 56 disposed in the second housing, wherein the plurality of magnetic bodies allow the plurality of first electrodes and the plurality of second electrodes to be brought into contact with each other by a magnetic force wherein when the plurality of first electrodes and the plurality of second electrodes are brought into contact with each other by an attraction force of 
While the magnets shown in the Ganim reference do not correspond to positions of the plurality of second electrodes, such a feature is old and well-known in the art and would have been considered a matter of obvious design.  Vasapollo in a related bio-signal measurement device, discloses such a feature (see Figs. 9 and 15 as well as the corresponding descriptive text).  Vasapollo discloses that such a configuration provides ease of use and sufficient mechanical connective strength (par. 0062).  The arrangement further allows the electrical signal to be directly conducted to circuitry for further processing without the need for additional connective structures.  To therefore arrange the magnets of Ganim to correspond to the underlying electrodes 51 in order to securely attach the enclosures to one another and provide electrical connectivity to the remaining components would have been a matter of obvious design expediency.
Regarding claim 9, Ganim discloses attachment member 52a, 52b coupled to the first housing in a second direction (Fig. 22) including an attachment surface 52a (adhesive polymer).
Regarding claim 10, the attachment members include a plurality of nodes (one for each electrode shown in Fig. 22) electrically connected with the plurality of first electrodes 51 via conductive hydrogel at each node (par. 0191) and brought into contact with the user.
Regarding claim 13, Ganim shows a main module including a third housing (see Fig. 2 and the cylindrical housing generally shown at 204).  The housing is shown as 
Regarding claim 14, OLED 30 may select ECG recordings for viewing (par. 0180). 
Regarding claim 15, Ganim teaches that the main module may be placed in either an active (signal recording) or a passive (not recording) mode depending on executive instruction input from a user terminal (par. 0091).
Allowable Subject Matter
Claims 2-8, 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
There does not appear to be a teaching in the art of record for modifying the Ganim pad module to include the recited packing member/protrusion arrangement.
Claims 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954. The examiner can normally be reached alternate Mondays and Wednesday-Friday 9:30-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
March 22, 2022